United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1268
                                   ___________

Fred E. Christian,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Stivers Lincoln-Mercury, Inc.           *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: May 20, 1999

                                Filed: May 24, 1999
                                    ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Fred E. Christian appeals from the district court’s1 order dismissing his action
with prejudice. After careful review of the record we conclude briefing would serve
no useful purpose and that the appeal is without merit. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47A(a).

      We also deny Mr. Christian’s motion for appointment of counsel on appeal.

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
A true copy.

Attest:

      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                      -2-